DETAILED ACTION
In Applicant’s Response filed 7/21/22, Applicant has amended claims 1 and 8; and submitted a replacement drawing sheet of figure 5. Claim 11 has been cancelled. Currently, claims 1-10 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/21/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US 4917112) with extrinsic evidence to 3M™ Tegaderm™ Transparent Film Dressings Product Profile and SMTL Dressings Datacard for Tegaderm™.
With respect to claim 1, Kalt discloses a barrier (transparent bandage 10; interpreted as being a “barrier” because the bandage 10 functions as a barrier preventing entry of contaminants to a wound because it covers a wound and includes a membrane which blocks contaminants – col 4 lines 13 and 50-54) configured to be attached to skin at an elbow or knee or other movable joint on a person (bandage includes an adhesive frame 14 formed into a configuration for application to areas such as the elbows and knees and includes adhesive which secures the frame to a patient’s skin – col 4 lines 18-19, 33-40, and 59-63) and, when attached, to protect a vulnerable feature at the joint (bandage 10 is configured to cover a wound and includes an adhesive frame 14 formed into a configuration for application to areas such as the elbows and knees – col 4 lines 11-14 and 33-40; a wound is interpreted as being a vulnerable feature on the body), against contact by water or another environmental material (the bandage includes a membrane which blocks contaminants and moisture from entering inside the bandage – col 2 lines 62-66 and col 4 lines 13 and 50-54) as the joint is moved back and forth repeatedly and as a surface contour of the skin changes when the elbow or knee or other movable joint is moved back and forth repeatedly (the adhesive in combination with the frame provides a water tight seal – col 4 line 63 – col 5 line 1; device is interpreted as remaining adhered when the joint moves back/forth repeatedly because the device is specifically configured for application to areas such as the elbows and knees – col 4 lines 38-40 which repeatedly bend during use and, additionally, the Tegaderm™ material preferred for use in forming membrane 18 – col 4 lines 54-56 - is configured to stretch when a user moves – 3M™ Tegaderm™ Transparent Film Dressings Product Profile - pg 4 para 1 - thus the device must remain adhered during repeated movement of a knee/elbow joint in order to function as intended; the surface contour of the skin inherently changes when a joint is moved – since the device remains adhered during movement of the joint it therefore is interpreted as also remaining adhered when the surface contour of the skin changes as a result of the joint movement), the barrier (bandage 10) comprising:
a water impenetrable membrane (frame 14 composed of stretchable foam material that is “substantially water-resistant” to provide a barrier to contamination by bacteria or liquids – col 4 lines 18-32) having two sides (shown in fig 2 – upper surface and lower surface that is adjacent to adhesive 15) and a perimeter (the perimeter is defined by the outer peripheral edges shown in figs 1-2; border area 13 defined about the perimeter of frame 14 around membrane 18 as shown in fig 3), 
at least one paper release strip (liner 16 – fig 2; col 5 lines 18-28);
a continuous strip of adhesive (adhesive material 15 covers border 13 to provide a complete adhesive frame – col 5 lines 36-39) configured to be adhered to skin of a person (the adhesive is a pressure sensitive adhesive used to secure the bandage to a user’s skin – col 4 lines 59-63, col 5 lines 7-11) surrounding the vulnerable feature (frame 14 includes an opening 12 such that a window is created at the center of bandage 10 – col 4 lines 14-17; wherein the opening is enclosed on a bottom side by a membrane 18 that is adhered to frame 14 such that during use the wound area is covered by the non-adhesive membrane 18 and will not contact adhesive 15 – col 4 lines 46-49 and col 5 lines 39-41) to form a water-tight seal with the skin along all of the perimeter of the membrane (col 4 line 63- col 5 line 1), wherein the continuous strip of adhesive is disposed along the perimeter on one side of the membrane (border 13 is covered by adhesive 15 to provide a complete adhesive frame – col 5 lines 36-39) between the membrane and the at least one paper release strip (the adhesive 15 is located between frame 14 and liner 16 as shown in fig 2);
the water-tight seal surrounding an adhesive-free central area of the membrane (the border 13 coated with adhesive 15 provides a complete adhesive frame around the opening 12 that includes non-adhesive membrane 18 – col 5 lines 36-39), 
the adhesive-free central area of the membrane configured to (a) have an original shape (inherent structural characteristic); (b) extend over the vulnerable feature (wound area is covered by the non-adhesive membrane 18 at the opening 12 in frame 14 and will not contact adhesive 15 – col 5 lines 39-41); and (c) be unadhered to the skin and the vulnerable feature (the membrane 18 which is located at opening 12 at the center of the frame 14 as shown in figs 1-3 is non-adhesive and therefore will not adhere to a user’s skin – col 4 lines 50-54; col 5 lines 36-41);
a material of the membrane configured to, after the continuous strip of adhesive has been adhered in an unfolded state to the skin of the person along the perimeter of the membrane, and the joint is moved back and forth repeatedly (adhesive must be adhered to a user’s skin for application/use of the device and the device is interpreted as being configured to be adhered in an unfolded state because the frame insures that the bandage will not fold upon itself during application – col 4 lines 27-29; device is interpreted as remaining adhered when the joint moves back/forth repeatedly because the device is specifically configured for application to areas such as the elbows and knees – col 4 lines 38-40 which repeatedly bend during use and, additionally, the frame is made of foam material that is stretchable – col 4 lines 18-19 and thus is interpreted as being configured to stretch when a user moves and must remain adhered during repeated movement of a knee/elbow joint in order to function as intended; the adhesive is along all of the perimeter of the membrane - col 4 line 63- col 5 line 1) simultaneously (a) be stretchable in the adhesive free central area between a first, un-stretched configuration and a second stretched configuration independently of a change in the surface contour of the skin (the membrane 18 is at the adhesive free central area at opening 12 of frame 14 and is a non-adhesive flexible plastic and the preferred material for membrane 18 is Tegaderm™ - col 4 lines 50-58; Tegaderm™ dressings are configured to conform to body contours and stretch easily to prevent stress on the skin when a patient moves – 3M™ Tegaderm™ Transparent Film Dressings Product Profile - pg 4 para 1;  being capable of “stretching easily” is interpreted to mean that the material is capable of stretching between a first, un-stretched configuration and a second stretched configuration without breaking in order to function as intended when a patient moves; the surface contour of the skin inherently changes when a joint is moved – since the device remains adhered during movement of the joint it therefore is interpreted as also remaining adhered when the surface contour of the skin changes as a result of the joint movement)) and (b) maintain the water-tight seal along all of the perimeter of the membrane (the adhesive in combination with the frame provides a water tight seal – col 4 line 63 – col 5 line 1);
the adhesive-free central area of the membrane configured to remain unadhered to the skin and the vulnerable feature when the elbow or knee or other movable joint is moved back and forth repeatedly (the membrane 18 which is located at the center of the frame 14 at opening 12 as shown in figs 1-3 is non-adhesive and therefore will not adhere to a user’s skin or a vulnerable feature such as a wound on the skin – col 4 lines 50-54; col 5 lines 36-41; the device is specifically configured for application to areas such as the elbows and knees which repeatedly bend during use – col 4 lines 38-40).
Kalt does not, however, disclose in the embodiment shown in figures 1-3 that the membrane extends from the perimeter across an adhesive free central area of the membrane. Kalt does, however, teach an alternative embodiment in figure 4 wherein a flap 120 is integrally formed with frame 114 and covers the surface of membrane 118 that would otherwise be exposed through opening 121 (see col 5 line 42 – col 6 line 16). Furthermore, adhesive is applied to the bottom surface of frame 114 (col 5 lines 52-56) thereby leaving the center adhesive free. Thus, the embodiment in figure 4 has a membrane (frame 114 with integral flap 120) that extends from the perimeter (outer edge of frame 114) across an adhesive free central area of the membrane (flap 120 covers the area at opening 121 which is free of adhesive). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a flap as taught in the embodiment of fig 4 to the frame 14 of the embodiment of figs 1-3 in order to permit selective covering/uncovering of the area at the central opening for visual inspection as desired.
 Kalt also does not explicitly disclose the material of the adhesive-free central area of the membrane being resilient, after the continuous strip of adhesive has been adhered, in an unfolded state, to the skin of the person along the perimeter of the membrane, to repeatedly return to the original shape from the second stretched configuration independently of a change in the surface contour of the skin when the joint elbow or knee or other movable joint is moved back and forth repeatedly.
Kalt does, however, teach that membrane 18 is a non-adhesive flexible plastic and that the preferred material for membrane 18 is Tegaderm™ (col 4 lines 50-58). Tegaderm™ dressings are configured to conform to body contours and stretch easily to prevent stress on the skin when a patient moves (3M™ Tegaderm™ Transparent Film Dressings Product Profile - pg 4 para 1). Kalt also teaches that the device is specifically configured for application to areas such as the elbows and knees (col 4 lines 38-40) which repeatedly bend during use. Thus the device is interpreted as being capable of stretching between an original shape where it is un-stretched, and a second stretched configuration in order to function as intended for use on a knee or elbow which move back and forth repeatedly when a patient moves. Also, the device inherently must be adhered to the skin for use prior to movement of the joint to which it is attached and the device is interpreted as being configured to be adhered in an unfolded state because the frame insures that the bandage will not fold upon itself during application (col 4 lines 27-29). The device is also interpreted as remaining adhered when the joint moves back/forth repeatedly because the device is specifically configured for application to areas such as the elbows and knees (col 4 lines 38-40) which repeatedly bend during use and, additionally, the Tegaderm™ material is configured to stretch when a user moves (3M™ Tegaderm™ Transparent Film Dressings Product Profile - pg 4 para 1). Thus, the device must remain adhered during repeated movement of a knee/elbow joint in order to function as intended. Also, the adhesive is provided along all of the perimeter of the frame (col 4 line 63- col 5 line 1). Furthermore, the surface contour of the skin inherently changes when a joint is moved and since the device remains adhered during movement of the joint, it therefore is interpreted as also remaining adhered when the surface contour of the skin changes as a result of the joint movement. Tegaderm™ dressings also are disclosed as “presenting a flat profile” (3M™ Tegaderm™ Transparent Film Dressings Product Profile - pg 4 para 1) and, therefore, are interpreted as not only being capable of stretching but, also, are interpreted as being configured to be resilient to repeatedly return from a stretched configuration to an un-stretched configuration in order to present a “flat profile”. Otherwise, once stretched, the material that does not return to an un-stretched configuration would wrinkle, bunch and/or fold and thus no longer lie flat against a user’s skin surface. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, for the material of the adhesive-free central area of the membrane in Kalt to be resilient, after the continuous strip of adhesive has been adhered, in an unfolded state, to the skin of the person along the perimeter of the membrane, to repeatedly return to the original shape from the second stretched configuration independently of a change in the surface contour of the skin when the joint elbow or knee or other movable joint is moved back and forth repeatedly in order to maintain a flat profile against a user’s skin to prevent wrinkling, bunching and/or folding of excess material which could interfere with clothing or become caught on external objects during use.
With respect to claim 2, Kalt discloses the invention substantially as claimed (see rejection of claim 1) and Kalt also discloses that the membrane comprises a polymeric material (membrane 18 is formed of non-adhesive flexible plastic and, preferably, is Tegaderm™ - col 4 lines 50-58; Tegaderm™ consists of a thin polyurethane membrane - SMTL Dressings Datacard for Tegaderm™ - pg 1, para 1; polyurethane is a “polymeric” material since polyurethanes are polymers in which the repeating unit contains a urethane moiety).
With respect to claim 3, Kalt discloses the invention substantially as claimed (see rejection of claim 2) and Kalt also discloses that the polymeric material comprises a polyurethane (membrane 18 is formed of non-adhesive flexible plastic and, preferably, is Tegaderm™ - col 4 lines 50-58; Tegaderm™ consists of a thin polyurethane membrane - SMTL Dressings Datacard for Tegaderm™ - pg 1, para 1; polyurethane is a “polymeric” material since polyurethanes are polymers in which the repeating unit contains a urethane moiety).
With respect to claim 5, Kalt discloses the invention substantially as claimed (see rejection of claim 1) and Kalt also discloses that the membrane is transparent (col 4 lines 46-47).
With respect to claim 7, Kalt discloses the invention substantially as claimed (see rejection of claim 1) and Kalt also discloses that the continuous strip of adhesive (adhesive material 15 covers border 13 to provide a complete adhesive frame around membrane 18 – col 5 lines 36-39) has adhesive properties to seal the membrane to skin temporarily and to permit removal of the membrane without damaging the skin (col 4 line 63 – col 5 line 3).
With respect to claim 8, Kalt discloses a method comprising:
attaching a barrier to skin at an elbow or knee or other movable joint of a person (transparent bandage 10 is interpreted as being a “barrier” because it functions as a barrier by preventing entry of contaminants to a wound by covering the wound and includes a membrane which blocks contaminants – col 4 lines 13 and 50-54; the bandage 10 is “attached” via adhesive frame 14 configured for application to areas such as the elbows and knees and includes adhesive which secures the frame to the user’s skin – col 4 lines 18-19, 33-340, 59-63; the adhesive is a pressure sensitive adhesive used to secure the bandage to a user’s skin – col 4 lines 59-63,col 5 lines 7-11) to protect a vulnerable feature at the joint (bandage 10 is configured to cover a wound and includes an adhesive frame 14 formed into a configuration for application to areas such as the elbows and knees – col 4 lines 11-14 and 33-40; a wound is interpreted as being a vulnerable feature on the skin), against contact by water or another environmental material (the bandage includes a membrane which blocks contaminants and moisture from entering inside the bandage – col 2 lines 62-66 and col 4 lines 13 and 50-54) as the joint is moved back and forth repeatedly (the adhesive in combination with the frame provides a water tight seal – col 4 line 63 – col 5 line 1; device is interpreted as remaining adhered when the joint moves back/forth repeatedly because the device is specifically configured for application to areas such as the elbows and knees – col 4 lines 38-40 which repeatedly bend during use and, additionally, the Tegaderm™ material preferred for use in forming membrane 18 – col 4 lines 54-56 - is configured to stretch when a user moves – 3M™ Tegaderm™ Transparent Film Dressings Product Profile - pg 4 para 1 - thus the device must remain adhered during repeated movement of a knee/elbow joint in order to function as intended)
the attaching of the barrier comprising:
removing at least one paper release strip of the barrier exposing a continuous strip of adhesive (liner 16; peeled off of the frame 14 of bandage 10 exposing the tacky adhesive surface for contact with a patient's skin – see fig 2; col 5 lines 18-28) disposed along the perimeter on one side of a membrane (adhesive material 15 covers border 13 to provide a complete adhesive frame about frame 14  – col 5 lines 36-39; border 13 is positioned along the perimeter of frame 14 and surrounds and defines the perimeter edges of the frame as shown in fig 3; col 5 lines 35-36)  between the membrane and the at least one paper release strip (the adhesive 15 is located between frame 14 and liner 16 as shown in fig 2); and
attaching the barrier unfolded (adhesive must be adhered to a user’s skin for application/use of the device and the device is interpreted as being configured to be adhered in an unfolded state because the frame insures that the bandage will not fold upon itself during application – col 4 lines 27-29) along a continuous attachment strip (adhesive material 15 covers border 13 to provide a complete adhesive frame – col 5 lines 36-39) surrounding the vulnerable feature to form a water-tight seal with the skin (frame 14 includes an opening 12 such that a window is created at the center of bandage 10 – col 4 lines 14-17; wherein the opening is enclosed on a bottom side by a membrane 18 that is adhered to frame 14 such that during use the wound area is covered by the non-adhesive membrane 18 and will not contact adhesive 15 – col 4 lines 46-49 and col 5 lines 39-41; the adhesive forms a water tight seal when attached to the user’s skin - col 4 line 63- col 5 line 1), the water-tight seal surrounding a central area of the membrane not adhered to the skin (the border 13 coated with adhesive 15 provides a complete adhesive frame around the non-adhesive membrane 18 at the opening 12 at the center of frame 14 – col 5 lines 36-39; the membrane 18 which is located at the center of the frame 14 as shown in figs 1-3 is non-adhesive and therefore will not adhere to a user’s skin – col 4 lines 50-54; col 5 lines 36-41), the extent of the central area of the membrane configured to extend over the vulnerable feature without adhering to the vulnerable feature (wound area is covered by the non-adhesive membrane 18 at the opening 12 of frame 14 and will not contact adhesive 15 – col 5 lines 39-41),
after the barrier has been attached, repeatedly moving the joint back and forth (the bandage must be “attached” via the adhesive to a user’s skin for use of the device; use of the device is interpreted as including the step of moving the joint back/forth repeatedly because the device is specifically configured for application to areas such as the elbows and knees – col 4 lines 38-40 which repeatedly bend during use).
Kalt does not, however, disclose in the embodiment shown in figures 1-3 that the membrane extends from the perimeter across an adhesive free central area of the membrane. Kalt does, however, teach an alternative embodiment in figure 4 wherein a flap 120 is integrally formed with frame 114 and covers the surface of membrane 118 that would otherwise be exposed through opening 121 (see col 5 line 42 – col 6 line 16). Furthermore, adhesive is applied to the bottom surface of frame 114 (col 5 lines 52-56) thereby leaving the center adhesive free. Thus, the embodiment in figure 4 has a membrane (frame 114 with integral flap 120) that extends from the perimeter (outer edge of frame 114) across an adhesive free central area of the membrane (flap 120 covers the area at opening 121 which is free of adhesive). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a flap as taught in the embodiment of fig 4 to the frame 14 of the embodiment of figs 1-3 in order to permit selective covering/uncovering of the area at the central opening for visual inspection as desired.
Kalt also does not explicitly disclose repeatedly moving the joint back and forth to simultaneously (a) cause repeated stretching and resilient un-stretching of the material of the central area of the barrier between an un-stretched configuration and a stretched configuration, independently of a change in a surface contour of the skin and (b) cause the material of the central area of the barrier to accommodate a tension imparted to the barrier by the repeated moving of the joint back and forth to maintain the water-tight seal along the entire perimeter of the membrane.
However, although Kalt does not explicitly disclose the method steps exactly as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus, as claimed, it is obvious that during normal use of the prior art device of Kalt, that the prior art will also perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I). 
In the present case, the device of Kalt is structurally identical to the device for carrying out the claimed method. Specifically, Kalt teaches that frame 14 includes an opening 12 such that a window is created at the center of bandage 10 (col 4 lines 14-17) wherein the opening is enclosed on a bottom side by a membrane 18 that is adhered to frame 14 such that during use the wound area is covered by the non-adhesive membrane 18 and will not contact adhesive 15 (col 4 lines 46-49 and col 5 lines 39-41). The membrane 18 is a non-adhesive flexible plastic and that the preferred material for membrane 18 is Tegaderm™ (col 4 lines 50-58). Tegaderm™ dressings are configured to conform to body contours and stretch easily to prevent stress on the skin when a patient moves (3M™ Tegaderm™ Transparent Film Dressings Product Profile - pg 4 para 1). Having the ability to “stretch easily” is interpreted to mean that the material is capable of stretching between a first, un-stretched configuration and a second stretched configuration. Also, the surface contour of the skin inherently changes when a joint is moved and since the device remains adhered during movement of the joint it therefore is interpreted as also remaining adhered when the surface contour of the skin changes as a result of the joint movement. Also, the material is interpreted as being configured for accommodating the tension imparted to the material when it stretches due to repeated movement of a user’s joint during use in order to prevent such tension from causing stress on the skin. Additionally, Kalt teaches that the adhesive in combination with the frame provides a water tight seal (col 4 line 63 – col 5 line 1) and the device is interpreted as remaining adhered and maintaining this water tight seal when the joint moves back/forth repeatedly because the device is specifically configured for application to areas such as the elbows and knees (col 4 lines 38-40) which repeatedly bend during use and because the Tegaderm™ material is configured to stretch when a user moves (3M™ Tegaderm™ Transparent Film Dressings Product Profile - pg 4 para 1). Thus, the device is interpreted as remaining adhered and maintaining a water tight seal during repeated movement of a knee/elbow joint in order to function as intended. Furthermore, Tegaderm™ dressings also are disclosed as “presenting a flat profile” (3M™ Tegaderm™ Transparent Film Dressings Product Profile - pg 4 para 1) and, therefore, are interpreted as not only being capable of stretching but, also, are interpreted as being configured to be resilient to repeatedly return from a stretched configuration to an un-stretched configuration in order to present a “flat profile”. Otherwise, once stretched, the material that does not return to an un-stretched configuration would wrinkle, bunch and/or fold and thus no longer lie flat against a user’s skin surface. Thus, the device of Kalt is interpreted as being configured such that when a user repeatedly moves a joint back and forth during use, the material is caused to undergo repeated stretching and resilient un-stretching of the material of the central area of the barrier between an un-stretched configuration and a stretched configuration independently of a change in a surface contour of the skin.
Therefore, since the prior art device of Kalt is the same as the device for carrying out the claimed method, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, that the device of Kalt will perform the claimed method because the method as claimed is nothing more than the expected steps involved for normal and usual use of the device by an intended user. Also, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have included in the method of Kalt the specific step of repeatedly moving the joint back and forth to (a) cause repeated stretching and resilient un-stretching of the material of the central area of the barrier between an un-stretched configuration and a stretched configuration independently of a change in a surface contour of the skin in order to maintain a flat profile against a user’s skin to prevent wrinkling, bunching and/or folding of excess material which could interfere with clothing or become caught on external objects during use. Additionally, it also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have included in the method of Kalt the specific step of repeatedly moving the joint back and forth to (b) cause the material of the central area of the barrier to accommodate a tension imparted to the barrier by the repeated moving of the joint back and forth to maintain the water-tight seal along the entire perimeter of the membrane in order to prevent stress on the skin while maintaining a water tight seal during normal use of the device to thereby prevent moisture accumulation at a wound site which can lead to infection and/or skin maceration.
Kalt also does not explicitly disclose the steps of attaching the barrier “before taking a shower”, moving the joint “while the person is taking the shower” and “after taking the shower, removing the barrier from the skin of the person”. Kalt does, however, teach that the device is configured to maintain a barrier to allow for application of medication to a site while enabling a patient to shower or even submerge the dressing without affecting the medication (col 7, lines 30-37). Thus, the device must be applied before taking a shower and is capable of permitting movement of the joint to which it is attached while the user is showering. Furthermore, when the barrier is no longer needed such as after the user takes a shower, it is common practice to remove and discard of such device. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used the device of Kalt such that it is attached before taking a shower, so that a user can move the joint while taking the shower, and such that after taking the shower, the barrier is removed from the skin of the person, in order to protect a covered area while bathing and, specifically, to provide a barrier to protect medication applied to the area while showering (Kalt col 7 lines 30-37).
With respect to claim 10, Kalt discloses the method substantially as claimed (see rejection of claim 8) and also discloses breaking the seal and removing the barrier from the skin (adhesive is sufficiently weak that bandage 10 can be removed from a user’s skin with minimal resistance – col 5 lines 1-3; removing bandage 10 is interpreted as requiring the step of breaking the water tight seal formed by the adhesive in order to release the bandage 10 from the skin for removal).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US 4917112) (with extrinsic evidence to 3M™ Tegaderm™ Transparent Film Dressings Product Profile and SMTL Dressings Datacard for Tegaderm™) in view of Ma et al (US 2015/0216603).
With respect to claim 4, Kalt discloses the invention substantially as claimed (see rejection of claim 1) but Kalt does not disclose that the polyurethane material comprises an aromatic polyether polyurethane.
Ma et al teaches a material that can be used for medical articles such as bandages and wound dressings (abstract) wherein the material is configured to overcome the disadvantages of hard feeling, poor comfortability, bad moisture vapor permeability and the like (para [0009]) wherein the material comprises a polyurethane film (para [0010]) wherein the polyurethane in the polyurethane film may be, preferably, an aromatic polyether polyurethane (para [0047]).
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have utilized an aromatic polyether polyurethane as taught by Ma et al for the polyurethane film of the device of Kalt in order to overcome the disadvantages of hard feeling, poor comfortability, bad moisture vapor permeability and the like of existing medical materials (Ma et al - para [0009]).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US 4917112) (with extrinsic evidence to 3M™ Tegaderm™ Transparent Film Dressings Product Profile and SMTL Dressings Datacard for Tegaderm™) in view of McGuire, JR. (US 2012/0255562).
With respect to claim 6, Kalt discloses the invention substantially as claimed (see rejection of claim 1) but Kalt does not disclose that the membrane has a thickness in the range of 2-4 mils.
McGuire, however, teaches that the membrane (extensible film 102) has a thickness in the range of 2 mils to 4 mils (approx. 50.8-101.6 microns - this range is contained within the disclosed range of 1-125 microns in para [0036]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the membrane of Kalt having a thickness in the range of 2-4 mils as taught by McGuire in order to provide a low-profile device which will improve comfort for the user and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 9, Kalt discloses the method substantially as claimed (see rejection of claim 8) and also discloses that the water tight seal is formed by attachment of the adhesive to the user’s skin (col 4 line 59- col 5 line 1) wherein the adhesive is an acrylic pressure sensitive adhesive (col 4 lines 59-61). Kalt does not, however, explicitly disclose that forming the water tight seal comprises pressing an adhesive material against the skin. 
McGuire teaches an adhesive membrane (film 102 including adhesive 112 on surface 104 of film 102 – para [0064]) configured to be adhered to skin of a user (PSA is used for attachment to the skin – para [0062]) wherein pressure is applied to the adhesive film in order to adhere the structure to a user’s body in a wrinkle-free manner (para [0073]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the seal in Kalt by pressing the adhesive material against the user’s skin as taught by McGuire in order to adhere the material to the user’s body without forming wrinkles in the material. 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 7/21/22 have been fully considered as follows:
	Regarding the objections to the drawings, Applicant’s replacement drawing sheets have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. 
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 6-10 of the Response have been fully considered but are not persuasive.
Specifically, the Office has noted Applicant’s argument’s on pages 6-7 that Kalt fails to disclose a membrane extending from the perimeter across an adhesive free central area of the membrane, but these arguments are rendered moot in view of the new grounds of rejection presented above based on the embodiment in figure 4 of Kalt which were necessitated by Applicant’s amendments to the claims.
The Office has also noted Applicant’s arguments on pages 7-8 regarding the “ordinary and customary meaning of membrane” but is not persuaded by these arguments. In particular, the Office has noted Applicant’s arguments that the claimed membrane should be interpreted in accordance with the definition of a membrane as being a thin pliable sheet of material forming a barrier or liner which is consistent with Kalt’s use of this term in describing a hypo-allergenic non-adhesive flexible plastic sheet as opposed to Kalt’s use of the term “frame” to describe a semi-rigid frame of foam. The Office is not persuaded by these arguments, however, because the claimed membrane has not been specifically defined in the claims as being “a thin pliable sheet of material”. Thus, the frame 14 in Kalt has been interpreted as being equivalent to the claimed membrane wherein a continuous strip of adhesive is disposed along the perimeter on one side of the membrane because border 13 of frame 14 is covered by adhesive 15 to provide a complete adhesive frame (col 5 lines 36-39) and the adhesive is provided between the membrane and at least one paper release strip because the adhesive 15 is located between frame 14 and liner 16 (as shown in fig 2). 
Thus, for at least these reasons, the Office maintains that the prior art of record reads on claims 1 and 8 substantially as recited in the present application.
The Office has also noted Applicant’s arguments on pages 8-10 that attribution of specific characteristics to the membrane based on Tegaderm product descriptions is inappropriate because the MPEP discourages the use of trademarks in the claims and “it is not clear what the characteristics of Tegaderm material are relative to the description of the cited patent”. The Office is not persuaded by this argument, however, because Kalt explicitly discloses that the material for membrane 18 is preferably Tegaderm (col 4 lines 54-56) and the Office has interpreted this disclosure to mean that the material of Tegaderm dressings is the same material that is preferably used for forming the membrane 18 in Kalt. Thus, the Office has relied on teachings of the characteristics of the material used in Tegaderm dressings as extrinsic evidence that sheds light on the characteristics of the material used to form membrane 18 which is disclosed in Kalt as being formed from the same material as Tegaderm dressings. Applicant further argues that “Kalt…includes…contradictory descriptions of Tegaderm products” such as providing descriptions of a TEGADERM dressing which has one side that is entirely coated with adhesive while also describing that TEGADERM is used to indicate a non-adhesive material. The Office is not persuaded by these arguments, however, because Kalt’s reference to a TEGADERM dressing that is coated with adhesive does not contradict references to TEGADERM material that is non-adhesive. The Office has interpreted these disclosures to mean that the material itself is non-adhesive,  but that this non-adhesive material can be coated on one side with adhesive when used to form a dressing.  Thus, Applicant’s arguments on pages 8-9 are not considered persuasive.
Thus, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786